MEMORANDUM **
John Larson appeals his guilty-plea conviction and 42-month sentence for two counts of securities fraud, and two counts of mail fraud, in violation of 15 U.S.C. §§ 783(b), and 78ff, 17 C.F.R. 240.10b-5, and 18 U.S.C. § 1341.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Larson has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Larson filed a pro se supplemental brief and the government has filed an answering brief arguing dismissal based on an appeal waiver provision in Larson’s plea agreement.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.